*317Contrary to the defendant’s contention, the Supreme Court correctly denied that branch of its motion which was to set aside the verdict pursuant to CPLR 4404 (a). The jury could have reached its determination on a fair interpretation of the evidence presented with consideration given to the credibility of the witnesses and the drawing of reasonable inferences therefrom (see Cohen v Hallmark Cards, 45 NY2d 493; Pomaro v McKeon, 228 AD2d 572; Nicastro v Park, 113 AD2d 129).
The amount of damages awarded by the jury deviated materially from what would be reasonable compensation to the extent indicated herein (see CPLR 5501 [c]; Zavurov v City of New York, 241 AD2d 491). S. Miller, J.P., Schmidt, Adams and Townes, JJ., concur.